This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 JESSICA MARTINEZ,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 33,408

 5 JAMES B. SCOTT,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF RIO ARRIBA COUNTY
 8 Sheri A. Raphaelson, District Judge

 9 Gary D. Elion
10 Santa Fe, NM

11 for Appellee

12 James B. Scott
13 Espanola, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 ZAMORA, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed summary disposition. No memorandum opposing summary affirmance has

3 been filed and the time for doing so has expired.

4   {2}   AFFIRMED.



5   {3}   IT IS SO ORDERED.



6                                              _______________________________
7                                              M. MONICA ZAMORA, Judge


8 WE CONCUR:


 9 _________________________________
10 CYNTHIA A. FRY, Judge



11 _________________________________
12 MICHAEL E. VIGIL, Judge




                                           2